Title: From Thomas Jefferson to George Jefferson, 29 July 1801
From: Jefferson, Thomas
To: Jefferson, George


               
                  Dear Sir
                  Washington July 29. 1801.
               
               I inclose you a draught of the Columbia bank on the bank of the US. for 250. D. which mr Barnes assures me is as good as bank notes [get.] it will be paid either in Philadelphia or New York. this he knows of his own experience. it is intended to cover a balance due from me to Hen[ry Duke] of Hanover, of about 150. Dol. and to pay mr Ast 91.[30] D for the insurance company. he [has] some demand of interest [paiments,] that I think […] unjust & unlawful yet I shall pay on his informing me of [the sum. I am] not able to state the exact sum due to Duke because my papers are packed up; but probably I shall be able to write it to you from Monticello before he calls for it. but I know it is very nearly about […] that sum may be paid him if he calls before I give you further information & the balance may be afterwards [settled]. I leave this tomorrow [morning] for Monticello which I shall reach [on] Sunday. I propose staying the months of Aug. & Sep. & shall be happy to see you there. [accept] assurances of my affectionate friendship
               
                  
                     Th: Jefferson
                  
               
            